DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11, 2020 has been entered.
 
Election/Restrictions
Claims 1, 4, 10 and 11 are allowable. The restriction requirement between Species 1-9, as set forth in the Office action mailed on February 6, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 6, 2020 is withdrawn.  Claims 5-9 and 12-20, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim..
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 6, line 1 after, “claim”, “2” has been deleted and --1-- has been inserted therein.
In claim 7, line 1 after, “claim”, “3” has been deleted and --1-- has been inserted therein.
In claim 14, line 1 after, “claim”, “3” has been deleted and --1-- has been inserted therein.
In claim 15, line 1 after, “claim”, “3” has been deleted and --1-- has been inserted therein.
In claim 18, line 1 after, “claim”, “3” has been deleted and --1-- has been inserted therein.



Allowable Subject Matter
Claims 1 and 4-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1 and 4-20 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claim 1 such as “wherein the first light-emitting element is arranged to be spaced apart from the third light-emitting element and the fourth light-emitting element in the first direction, and the first light-emitting element is arranged to at least partially face the third light-emitting third light-emitting element and the fourth light-emitting element in the second direction”(claim 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 13, 2021